UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6631



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAMONT BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-94-100)


Submitted:   June 21, 2001                  Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lamont Brown, Appellant Pro Se. Janet S. Reincke, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lamont Brown appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Brown, No. CR-94-100 (E.D. Va. Mar. 14,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2